Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-2073

                             UNITED STATES,

                                Appellee,

                                     v.

                       ANTONIO RAMOS-ACEVEDO,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Peter J. Cyr and Law Offices of Peter J. Cyr on brief for
appellant.
     Susan Jorgensen, Assistant United States Attorney, Nelson
Pérez Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Rosa Emilia Rodríguez-Vélez, United States Attorney,
on brief for appellee.


                              June 14, 2016
             Per curiam.       Antonio Ramos-Acevedo ("Ramos") pled guilty

to possession of a firearm by a convicted felon.                            See 18 U.S.C.

§   922(g)(1).      He        appeals       his    71-month       prison     sentence       as

substantively unreasonable.             The government makes a good argument

that   Ramos    waived    appellate          review       of   his       sentence    by    his

litigation conduct.            In any event, the imposed sentence was

reasonable.     Accordingly, we affirm.

             Although    Ramos        and    the       government        bargained    for    a

potentially     lower    sentence,          at    his    sentencing         hearing    Ramos

repeatedly     agreed    to     the    sentence         that   the       judge    ultimately

imposed.       Ordinarily,        "[a]       party       waives      a    right     when    he

intentionally relinquishes or abandons it."                              United States v.

Sánchez-Berríos,        424 F.3d 65,       74   (1st    Cir.       2005)    (internal

quotation marks and citation omitted).                    A party may waive a right

by affirmatively agreeing with a judge's proposed course of action.

See United States v. DeLeon, 704 F.3d 189, 193 (1st Cir. 2013);

United States v. Sweeney, 606 F. App'x 588, 591 (1st Cir. 2015)

(unpublished).

             At sentencing, the district court contemplated applying

a four-level sentencing enhancement, based on the circumstance

that the firearm possessed by Ramos had an obliterated serial

number.    See U.S.S.G. § 2K2.1(b)(4).                  That enhancement would have

raised Ramos's offense level to 25, and his guidelines sentencing



                                            - 2 -
range    to    70-87     months.       However,     after     considering     defense

counsel's allocution about the possession (counsel asserted that

Ramos had found the weapon on a beach, in a rusty condition,

suggesting        that     the     serial     number    had     been       obliterated

previously), as well as mitigating factors relating to Ramos's

background      and      health,    the     court   applied    only    a    two-level

enhancement.          This resulted in an offense level of 23 and a

sentencing range of 57-71 months.              The court imposed a sentence of

71 months.

              The judge explained how he had arrived at the sentence,

and     Ramos's    counsel       thanked     the    court   repeatedly       for   its

"generosity" and acknowledged that the court acted "within [its]

discretion."       The judge also expressly asked Ramos whether the 71-

month sentence was acceptable to him, specifically noting that he

was imposing a sentence at the high end of the guidelines range,

to which Ramos replied "yes."               Having repeatedly assented to the

sentence before the district judge, Ramos is hard-pressed to now

reverse course and claim that the sentence is unreasonable.

              Even reviewing for substantive reasonableness under an

abuse of discretion standard, see United States v. Ruiz-Huertas,

792 F.3d 223, 228 (1st Cir.), cert. denied, 136 S. Ct. 258 (2015),

we    uphold      the      sentence.          "Challenging       the       substantive

reasonableness of a sentence is a formidable task, made more



                                          - 3 -
burdensome where, as here, the challenged sentence is within a

properly calculated GSR."       United States v. Perretta, 804 F.3d 53,

58 (1st Cir. 2015).      To prevail, "a defendant must adduce fairly

powerful mitigating reasons and persuade us that the district court

was unreasonable in balancing the pros and cons."            Id. (internal

quotation marks omitted).        We give substantial deference to the

sentencing court's exercise of discretion, and will uphold a

sentence so long as the district court's rationale is plausible

and its result is defensible.       See id. at 57-58.

           Given   the     severity    of   the    offense    and   Ramos's

significant criminal history -- including two prior convictions

for aggravated assault and a conviction for possessing a bladed

weapon -- the district court acted within its discretion.               Ramos

contends that the court failed to adequately weigh mitigating

factors relating to the firearm, his background and health, and

his acceptance of responsibility.       Not so.    As noted above, due to

the mitigating factors relating to the firearm possession and

Ramos's background and health, the court applied only a two-level,

rather than the usual four-level, enhancement for the obliterated

serial number. It also applied a three-level reduction for Ramos's

acceptance of responsibility.

          Ramos    further       contends   that     the     sentence     was

unreasonable   because     it    exceeded   what    the    government     had



                                   - 4 -
recommended. As Ramos was informed in his plea agreement, however,

the district court "was not bound by the jointly recommended

sentence."     United States v. Reverol-Rivera, 778 F.3d 363, 367

(1st Cir. 2015).

             In sum, the district court's rationale was plausible and

its   result    falls   well   within   the   "universe   of   reasonable

sentences."     Perretta, 804 F.3d at 58.        Ramos has not offered

"fairly powerful mitigating reasons" that convince us to the

contrary.     Id.   Accordingly, the sentence is AFFIRMED.




                                  - 5 -